                             UNITED STATES DISTRICT COURT

                            WESTERN DISTRICT OF LOUISIANA

                                      MONROE DIVISION

 BOBBIE THOMPSON                                  *    CIVIL ACTION NO. 19-0485


 vs.                                              *    JUDGE TERRY A. DOUGHTY


 CYPRESS GROVE BEHAVIORAL                         *    MAG. JUDGE KAREN L. HAYES
 HEALTH A/K/A MERIDIAN
 BEHAVIORAL HEALTH SYSTEMS
 F/K/A LIBERTY HEALTHCARE, ET
 AL.

                                           JUDGMENT

          The Report and Recommendation of the Magistrate Judge having been considered, no

objections having been filed, and finding that same is supported by the law and the record in this

matter,

          IT IS ORDERED that the motion to dismiss filed by Defendant Cypress Grove

Behavioral Health a/k/a Meridian Behavioral Health Systems f/k/a Liberty Healthcare [doc. #

15] is GRANTED and Plaintiff’s negligent and wrongful hiring, retention, and supervision

claims are DISMISSED WITH PREDJUCE.

          Monroe, Louisiana, this 8th day of August, 2019.



                                                      ____________________________________
                                                      TERRY A. DOUGHTY
                                                      UNITED STATES DISTRICT JUDGE
